Title: From George Washington to Lt. Col. Roger Enos, 6 October 1781
From: Washington, George
To: Enos, Lt. Col. Roger


                  
                     Sir
                     Camp before York 6th October 1781
                  
                  I yesterday recd your favor of the 26th of August and am glad to find that matters are like to be accommodated to the mutual satisfaction of the people of Vermont and those of the neighbouring States; where by the strength of a numerous Body will be thrown into the general scale, and the enemy disappointed in the hopes which they entertained of a separation of interests.
                  You will be pleased to correspond with and consider yourself as under the immediate command of Major Genl Heath who commands the Army at the Northward—It will be necessary also for you to keep up a communication with Brigr Genl Starke who commands at Saratoga and in that district.  I am Sir your most obt sert
                  
               Go: Washington